DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “high-shear environment energetic separation chamber” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “high-shear environment energetic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, all closed environments provide some kind of resistance to shear and could be considered “energetic”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 5,305,610) in view of Akizawa (JP 76038678 B).  
Bennett discloses a magnetic/energetic apparatus for purifying gas mixtures and a method for separation of a component from a gaseous mixture of paramagnetic species and diamagnetic species, comprising;  an inlet (103) generating a flow of a gas mixture having one or more disposed paramagnetic gas species (see Fig. 4 at 113, oxygen) and one or more diamagnetic gas species (see Fig. 4, at 113, Nitrogen) into a high-shear environment energetic separation chamber (102) which is a counter-flow conical vortex tube; and at least one exit opening (106, 110) configured at a proximate end and at a distal end of the magnetic/energetic apparatus so as provide a substantially separated one or more paramagnetic gas species (oxygen) from the one or more diamagnetic gas species.  The oxygen provided at the distal end is liquified.  The magnetic/energetic apparatus is configured with an inlet temperature of 89 Kelvin (K) to 90 Kelvin (K) and an inlet pressure of 305 kPa to 320 kPa. (see col. 3, lines 43-50).  Regarding claims 8 and 16, argon is also included for byproduct recovery (see col. 10, line 59, “air” on earth includes argon).  
Bennett discloses all the limitations of the claims, but it does not disclose a plurality of magnetic elements coupled to an outer wall of the high-shear environment separation chamber, wherein each of the plurality of magnetic elements are arranged so as to have a respective pole alternating in polarity with respect to an adjacently positioned magnetic element so as to induce a field gradient between each of the adjacently positioned magnetic elements and within the inner wall of the high-shear environment separation chamber; it does not disclose that the magnetic elements are rare earth element bar magnets selected from material selected from Neodymium or Samarium Cobalt inducing a magnetic field gradient in a range of 0.5 Tesla up to 30 Tesla; and it does not disclose an inlet valve and exit valves couple to the separation chamber.  
However, Akizawa discloses a similar device and method which includes a high-shear environment vortex separation chamber (1) used to separate a paramagnetic gas, oxygen, from a diamagnetic gas, nitrogen, which includes a plurality of magnetic elements (7, 7’) coupled to an outer wall of the high-shear environment separation chamber, wherein each of the plurality of magnetic elements are arranged so as to have a respective pole alternating in polarity with respect to an adjacently positioned magnetic element (see Fig. 4) so as to induce a field gradient between each of the adjacently positioned magnetic elements and within the inner wall of the high-shear environment separation chamber for the purpose of enriching or increasing the amount of oxygen separated from the nitrogen.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Bennett by including a plurality of magnetic elements coupled to an outer wall of the high-shear environment separation chamber, wherein each of the plurality of magnetic elements are arranged so as to have a respective pole alternating in polarity with respect to an adjacently positioned magnetic element so as to induce a field gradient between each of the adjacently positioned magnetic elements and within the inner wall of the high-shear environment separation chamber, as disclosed by Akizawa, for the purpose of enriching or increasing the amount of oxygen separated from the nitrogen.  
Additionally, although Akizawa is silent regarding the material of its bar magnets, as admitted as prior art by the applicant in this disclosure (paragraph 34 of the specification),  Neodymium and Samarium Cobalt magnets which induce a magnetic field gradient in a range of 0.5 Tesla up to 30 Tesla are relatively inexpensive rare earth magnets used for the purpose of attracting magnetic particles.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize Neodymium or Samarium Cobalt magnets which induce a magnetic field gradient in a range of 0.5 Tesla up to 30 Tesla since they are relatively inexpensive rare earth magnets used for the purpose of attracting magnetic particles.
Finally, inlet valves and exit valves coupled to separation chambers are notoriously know in the art for the purpose of controlling the flow of gases and liquids into and out of separation chambers.  It would have obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention to include an inlet valve and exit valves coupled to the separation chamber for the purpose of controlling the flow of gases and liquids into and out of the separation chamber.
Claim(s) 1, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alavandi et al. (Emerging and Existing Oxygen Production Technology Scan and Evaluation).  
Alavandi discloses a magnetic/energetic apparatus for purifying gas mixtures, comprising;  generating a flow of a gas mixture having one or more disposed paramagnetic gas species (substantially oxygen) and one or more diamagnetic gas species into a high-shear environment energetic separation chamber (see Fig. 10 reproduced below); a plurality of magnetic elements coupled to an outer wall of the high-shear environment separation chamber, wherein each of the plurality of magnetic elements are arranged so as to have a respective pole alternating in polarity with respect to an adjacently positioned magnetic element so as to induce a field gradient between each of the adjacently positioned magnetic elements and within the inner wall of the high-shear environment separation chamber (see Fig. 10 reproduced below); and at least one exit valve configured at a proximate end and at a distal end of the magnetic/energetic apparatus so as provide a substantially separated one or more paramagnetic gas species (oxygen) from the one or more diamagnetic gas species (see Fig. 10 reproduced below).  Alavandi discloses all the limitations of the claims, but it does not disclose an inlet valve couple to the separation chamber.  However, inlet valves coupled to separation chambers are notoriously know in the art for the purpose of controlling the flow of gas into the separation chamber.  It would have obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to include an inlet valve coupled to the separation chamber for the purpose of controlling the flow of gas into the separation chamber.


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (high-shear environment energetic separation chamber)][AltContent: textbox (Gas Mixture)]



Claim(s) 4-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Alavandi et al. (Emerging and Existing Oxygen Productino Technology Scan and Evaluation) in view of Chen et al. (CN 103736586 A).  
Alavandi discloses all the limitations of the claims (see above), and further discloses that the magnets are electromagnets (see p. 14), but it does not disclose that the electromagnets are configured from superconductor magnet materials selected from: Niobium-titanium (Nb- Ti), Niobium-Tin (Nb3Sn), or Yttrium barium copper oxide (YBCO).  Rather, Alavandi is completely silent on what the electromagnets are made from.  However, Chen discloses that electromagnets configured from Niobium-Tin are used in the art for the purpose of attracting magnetic objects.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize electromagnets configured from Niobium-Tin, as disclosed by Chen, since Alavandi is silent on how the electromagnets are configured, and Niobium-Tin electromagnets are used for the purpose of attracting magnetic objects.
Claim(s) 1, 2,  6-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 5,305,610) in view of Alavandi et al. (Emerging and Existing Oxygen Production Technology Scan and Evaluation).  
Bennett discloses a magnetic/energetic apparatus for purifying gas mixtures, and a method for separation of a component from a gaseous mixture of paramagnetic species and diamagnetic species comprising:  an inlet (103) generating a flow of a gas mixture having one or more disposed paramagnetic gas species (see Fig. 4 at 113, oxygen) and one or more diamagnetic gas species (see Fig. 4, at 113, Nitrogen) into a high-shear environment energetic separation chamber (102) which is a counter-flow conical vortex tube; and at least one exit opening (106, 110) configured at a proximate end and at a distal end of the magnetic/energetic apparatus so as provide a substantially separated one or more paramagnetic gas species (oxygen) from the one or more diamagnetic gas species.  The oxygen provided at the distal end is liquified.  The magnetic/energetic apparatus is configured with an inlet temperature of 89 Kelvin (K) to 90 Kelvin (K) and an inlet pressure of 305 kPa to 320 kPa. (see col. 3, lines 43-50).  Regarding claims 8 and 16, argon is also included for byproduct recovery (see col. 10, line 59, “air” on earth includes argon).  
Bennett discloses all the limitations of the claims, but it does not disclose a plurality of magnetic elements coupled to an outer wall of the high-shear environment separation chamber, wherein each of the plurality of magnetic elements are arranged so as to have a respective pole alternating in polarity with respect to an adjacently positioned magnetic element so as to induce a field gradient between each of the adjacently positioned magnetic elements and within the inner wall of the high-shear environment separation chamber; it does not disclose electromagnetically pulsing the adjacently placed plurality of magnetic elements configured as electromagnets so as to further promote movement of the one or more disposed paramagnetic gas species to the distal end; and it does not disclose an inlet valve and exit valves couple to the separation chamber.  
However,  Alavandi et al. discloses a similar device and method which includes a high-shear environment separation chamber (see Figure above) used to separate a paramagnetic gas, oxygen, from a diamagnetic gas, nitrogen, which includes a plurality of magnetic elements (see Figure above) coupled to an outer wall of the high-shear environment separation chamber, wherein each of the plurality of magnetic elements are arranged so as to have a respective pole alternating in polarity with respect to an adjacently positioned magnetic element (see Fig. above) so as to induce a field gradient between each of the adjacently positioned magnetic elements and within the inner wall of the high-shear environment separation chamber, and Alavandi discloses electromagnetically pulsing the adjacently placed plurality of magnetic elements configured as electromagnets (see p. 14) so as to further promote movement of the one or more disposed paramagnetic gas species to the distal end for the purpose of enriching or increasing the amount of oxygen separated from the nitrogen.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Bennett by including a plurality of magnetic elements coupled to an outer wall of the high-shear environment separation chamber, wherein each of the plurality of magnetic elements are arranged so as to have a respective pole alternating in polarity with respect to an adjacently positioned magnetic element so as to induce a field gradient between each of the adjacently positioned magnetic elements and within the inner wall of the high-shear environment separation chamber, and electromagnetically pulsing the adjacently placed plurality of magnetic elements configured as electromagnets so as to further promote movement of the one or more disposed paramagnetic gas species to the distal end as disclosed by Alavandi, for the purpose of enriching or increasing the amount of oxygen separated from the nitrogen.  
Finally, inlet valves and exit valves coupled to separation chambers are notoriously know in the art for the purpose of controlling the flow of gases and liquids into and out of separation chambers.  It would have obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention to include an inlet valve and exit valves coupled to the separation chamber for the purpose of controlling the flow of gases and liquids into and out of the separation chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hatanaka (JP 2018020305 A) discloses separating liquified oxygen from nitrogen gas using a vortex tube subjected to a magnetic field generated by a single C-shaped bar magnet.  Inozemcev (WO 2013009207 A1) discloses separating negatively charged ions from positively charged ions in an air flow using a vortex tube subjected to a magnetic field generated by a plurality of magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653